

116 HR 3761 IH: Protecting Access to Student Transcripts Act of 2019
U.S. House of Representatives
2019-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3761IN THE HOUSE OF REPRESENTATIVESJuly 15, 2019Mrs. Lee of Nevada (for herself, Ms. Finkenauer, Ms. Sherrill, Ms. Wilson of Florida, and Mr. Rodney Davis of Illinois) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to prohibit institutions of higher education from denying
			 students access to transcripts because of loan default.
	
 1.Short titleThis Act may be cited as the Protecting Access to Student Transcripts Act of 2019. 2.Prohibition on loss of access to transcripts for loan default (a)In generalSection 487(a) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)) is amended by adding at the end the following:
				
					(30)
 (A)The institution will not prohibit a student from accessing the student’s transcripts, degree scrolls, or other certifications of coursework or educational attainments at the institution because the student is in default on a loan made, insured, or guaranteed under this title.
 (B)For purposes of this paragraph, the term student includes former students.. (b)Effective dateThe amendment made by subsection (a) shall take effect with respect to academic year 2019–2020 and each succeeding academic year.
			